Citation Nr: 1431860	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-47 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an effective date earlier than June 27, 1996, for the grant of service connection for posttraumatic stress disorder (PTSD), other than based on the presence of clear and unmistakable error (CUE) in an earlier rating action.

3.  Whether there was clear and unmistakable error (CUE) in a July 1981 rating decision which denied service connection for an acquired psychiatric disorder.

4.  Whether there was clear and unmistakable error (CUE) in an April 1997 rating decision which assigned an effective date of June 27, 1996, for the award of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February December 1957 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran was afforded a Board hearing, held by the undersigned in February 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board notes that the Veteran failed to file a timely substantive appeal (VA Form 9 or equivalent) following the issuance of a statement of the case (SOC) in November 2012.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  However, the Veteran submitted a statement in September 2012 which indicated his belief that a formal appeal had been submitted for this issue.  In fact, the November 2010 Form 9 only addressed his claim for service connection.  Because of the ambiguity in the Veteran's substantive appeal, and his reliance on the fact that a substantive appeal was in fact submitted (based on the Veteran's comments demonstrating that he believed the CUE issue to be on appeal), the Board included that issue when it provided a hearing in February 2013.  See Archbald v. Brown, 9 Vet App 124 (1996) (holding that an out of order substantive appeal perfected the appeal where the Veteran had been lead to believe that the issue was in appellate status); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that the Board may waive the timely filing of a substantive appeal, even if the Veteran has not submitted a request for extension of the time period in which to file the substantive appeal)).  Importantly, the Veteran's failure to file (or file timely) a substantive appeal is not considered an absolute bar to the Board's jurisdiction, and does not automatically foreclose an appeal.  See Rowell. 

More recently, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), the Court held that the Board has an obligation to read appeal filings in a liberal manner, regardless of the claimant's competency.  

The Board further notes that the issue of whether it was CUE not to assign an effective date earlier than June 27, 1996, for the grant of service connection for PTSD, requires the consideration of two prior rating decision, one in June 1981 and the other in April 1997.  The Board has therefore recharacterized the CUE claims as set forth on the title page of this decision.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 1981 rating decision denied service connection for an acquired psychiatric disorder.

2.  An unappealed April 1997 rating decision granted service connection for PTSD and assigned an effective date of June 27, 1996.

3.  The Veteran filed a new claim for an earlier effective date for PTSD in October 2010.

4.  The evidence of record at the time of the July 1981 and April 1997 rating decisions did not undebatably lead to the conclusion that the Veteran's claim for an acquired psychiatric disorder should have been granted, or that an effective date prior to June 27, 1996, should have been assigned, respectively.

5.  Each rating decision at issue was reasonably-supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSIONS OF LAW

1.  Because the April 1997 rating decision which assigned June 27, 1996, as the effective date for service connection for PTSD is final, the claim for an earlier effective date cannot be reviewed on the merits.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002) & 38 C.F.R. §§ 3.104, 3.400 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

2.  The July 1981 rating decision did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2013).

3.  The April 1997 rating decision did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's CUE claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the Veterans Claims Assistance Act of 2000 (VCAA) has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. §§ 5109A(a); 7111(a); 38 C.F.R. §§ 20.1400-20.1411. 


The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

Further, with regard to the Veteran's earlier effective date claim, the facts with respect to this claim are not in dispute, and resolution of this issue depends upon the law, and judicial interpretation of that law, pertaining to free-standing earlier effective date claims.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As no reasonable possibility exists that VCAA notice would aid in substantiating this claim, any deficiencies of such notice or assistance are moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).






II. Law and Analysis

Earlier Effective Date

In this case, the Veteran is challenging the effective date for the award of service connection for PTSD.  Service connection was awarded in April 1997, with an assigned effective date of June 27, 1996.  The Veteran did not appeal that decision, and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  To that end, the Board notes that 38 U.S.C.A. § 5110(a) sets forth the provisions governing effective dates of awards for compensation.  It provides that "[u]nless specifically provided otherwise in this chapter . . . the effective date of an award based on . . . a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400 similarly provides that "[e]xcept as otherwise provided, the effective date of an evaluation and award of . . . compensation based on . . . a claim reopened after final disallowance . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

The Court has held that there is no free-standing claim for an earlier effective date.  See Rudd (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  Although there are numerous exceptions to the rule of finality within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300.

Thus, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Id at 299-300.  The Veteran did allege CUE in this instance, which is discussed below.  Inasmuch as this claim has been treated by the Veteran or VA as a free-standing earlier effective date claim, said claim is dismissed.  See Rudd, 20 Vet. App. at 300.

Clear and Unmistakable Error

The Veteran asserts that there was CUE in an April 1997 rating decision which assigned an effective date of June 27, 1996, for the grant of service connection for PTSD, and the July 1981 rating decision which denied service connection for an acquired psychiatric disorder in the first instance.  To that end, and as noted in the previous section, a final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  This section 3.2600 exception pertains to situations when the claimant filed a timely notice of disagreement following the decision in question, to initiate an appeal.  This did not occur here, however, inasmuch as the Veteran did not appeal the July 1981 and April 1997 rating decisions.

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating, or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  Importantly, a finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In this case, the each rating decision at issue, as explained, is a final and binding determination because, although the Veteran received proper notice of that decision, he did not perfect an appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1103 (2013).

Regarding alleged error in the July 1981 decision, the Veteran asserts that the rating decision contains CUE.  He has alleged on numerous occasions that VA failed to obtain pertinent service treatment records which would have corroborated his original claim (that he was a victim of military sexual trauma (MST) during his period of active service).  During his February 2013 Board hearing, he testified that when records were requested, VA requested records from Berlin from 1958 and 1959, only he was not in Berlin until 1960.  He indicated that he also had two different service numbers, and that all service records were not obtained based on that fact.  See Transcript, p. 11.  The MST, per the Veteran, occurred when stationed in Korea.  He indicated that his diagnosis of organic brain syndrome/organic personality disorder, with a mood disorder, was in fact PTSD related to the MST which occurred in Korea.  He noted that the providers at the time had most likely never heard of PTSD.  See Transcript, p. 12.

The Veteran testified that his first three years of service were from 1957-1960, and that VA may not have had all of his service treatment records at the time of the 1981 decision.  See Transcript, p. 13.  He further indicated that he was in Korea from 1958-1959, with the 803rd Ordinance.  Had the RO viewed those records, per the Veteran, a drop in performance would have been noted, and could have been used by the RO in support of the Veteran's MST claim.  Also, the Veteran testified that, had these records been available in 1981, physical signs of an attack would have been apparent, to include a laceration on his ear.  See Transcript, p. 16.  

To this point, the Board notes that the Veteran's VA claims file contains records spanning each year of his active service.  At the time of the July 1981 decision, the RO cited specific service treatment records from December 1957, June 1959, July 1963, and August 1965.  While the Veteran contends that the RO failed to note a drop in the Veteran's performance, the RO did note in 1981 that the Veteran was diagnosed with a psychiatric disorder in 1963 following a four-month sentence for going absent without leave (AWOL).  As such, the RO clearly noted the presence of a psychiatric condition in service, and the rating decision further noted the Veteran's flight and subsequent incarceration during his period of active duty.  

Moreover, a review of the Veteran's service treatment records clearly indicates that a laceration of the right ear took place in June 1959.  While the Veteran maintains that the RO did not see this evidence, the Board has no reason to assume that such records were not associated with the file at that time.  Further, the ultimate decision in July 1981 did not hinge on the veracity of the Veteran's account.  At no time did the RO dismiss the Veteran's MST claim.  Instead, the Veteran's claim was denied because the RO determined that the Veteran's overriding psychiatric condition, diagnosed following an extended, in-patient stint, was organic personality syndrome.  Such a disorder was considered constitutional or developmental in origin, and therefore not subject to service connection under VA regulations.  

The Board finds that the July 1981 decision is not clearly and unmistakably erroneous on these grounds, as the Veteran's account was not questioned by the RO, and therefore there is no indication that any records discussed by the Veteran, even if they were not of record at the time, would have changed the outcome of that decision.  The RO noted the Veteran's in-service psychiatric diagnosis, his decline in performance (Court Martial), and his current psychiatric diagnoses as they existed at that time.  While the Veteran may disagree with the ultimate outcome, an outcome to which the Board is very sympathetic to, there is no indication that records were missing, or that the failure to discuss any pertinent record would have altered the outcome in this matter.  While the Board certainly understands the Veteran's frustration, there is no indication that an error of fact or law exists here.

The Board also notes that the Veteran told the February 1981 VA examiner that an MST was never reported during his period of active service.  This leads the Board to further question whether the review of such records in this case would have ultimately altered the 1981 decision.  Again, there was no evidence to demonstrate that the Veteran's records were not of record at the time, and the Veteran's claim was not denied because his veracity was questioned.  His claim was denied because the RO determined that his primary psychiatric diagnosis was congenital in nature.

The Veteran further claims that the April 1997 rating decision contains CUE, because evidence of record at that time demonstrated that he was suffering from PTSD at the time of his original claim for service connection in 1981.  In support of this assertion, he submitted several statements from his psychiatric providers which link his psychiatric care in 1981 to his current diagnosis of PTSD.  To wit, a March 1999 letter from a private provider noted that he treated the Veteran in the early 1980's, and to the best of the provider's knowledge, the Veteran had multiple psychiatric diagnoses which currently could come within the diagnosis of PTSD (given the history of the Veteran's MST in the 1950's).  

Further, a February 2003 statement from another private provider noted that, following a review of the record, to include the Veteran's in-service MST account and his detention for going AWOL, some of the Veteran's psychiatric symptoms in 1963 could have been due to PTSD.  The letter went on to note that, "Unfortunately, in 1963, [the Veteran] chose not to reveal his symptoms and alleged traumatic precipitation."  

An additional statement from another private provider, authored in March 2003, indicated that she treated the Veteran in 1980 as his primary therapist.  In reviewing his 1980 hospital stay, she agrees with his later diagnosis of PTSD resulting from MST.  She further indicated that such a diagnosis was not available at that time.

To these statements, the Board points out, simply, that they were not of record at the time of the April 1997 rating decision.  The third prong of CUE specifically requires that a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  The Veteran has not contended that these documents were of record at the time of the 1997 decision.  He has not contended that any similar documents, which would have certainly supported an earlier claim and/or effective date, were of record at the time of the 1997 decision.  In fact, following a review of the record, the Board does not find that any such statement from a medical provider, or even a statement from the Veteran which could have been construed as a claim for service connection for PTSD, was received prior to his claim on June 27, 1996.

The only such statement potentially-of-record at the time was authored in August 1987.  That letter was in support of the Veteran's total disability claim, and indicated that the Veteran had been physically and mentally disabled "since October of 1980, at which time he suffered a nervous breakdown."  Ongoing psychiatric treatment was noted, to include diagnoses of paranoid personality disorder and an adjustment disorder.  The Board notes that this document, were it of record at the time, would not have clearly altered the April 1997 decision, as the missive did not provide a diagnosis of PTSD or mention any in-service MST.  As such, the April 1997 decision was not clearly and unmistakably erroneous, as the Board is unable to find any error of fact or law which would have manifestly changed the outcome at the time of the 1997 rating decision.

While the Veteran's testimony and numerous statements in support of his claim are well-reasoned and reflect an understanding of his PTSD symptomatology, and the chronology, location, and circumstance of his purported MST, both at the time of service and currently, the Board finds that his assertion that the July 1981 rating decision should have granted service connection for PTSD is simply a disagreement with the weighing of the evidence, and the factual determinations the RO reached.  The Board finds that the Veteran's disagreement with the April 1997 decision follows similar pattern.  Here, the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  It is clear that the RO considered the Veteran's in-service diagnoses, post-service diagnoses, and his MST account in July 1981.  Further, evidence portrayed as pertinent by the Veteran to the April 1997 decision was not of record at that time.  As such, a review of the rating decisions' narrative, and the evaluation reports themselves, in addition to service treatment reports and multiple letters of support authored by private providers, simply fails to compel any conclusion that it is absolutely clear that a different result would have ensued in either instance, i.e., that service connection would have been granted for an acquired psychiatric disorder, or that an earlier effective date was warranted at the time PTSD was granted.  

As to evidence received subsequent to that decision, any evidence that did not exist at the time of the decision in question cannot be analyzed by the Board in the context of his claim of CUE.  As such, an effective date prior to June 27, 1996, is not warranted based on CUE in the April 1997 rating decision.

A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, as the Veteran's contention that the evidence of record in 1981 warranted granting service connection for an acquired psychiatric disorder is a mere disagreement with the RO's evaluation of the facts before it, this contention does not give rise to a finding of CUE.  Further, there is no indication that the RO failed to consider any pertinent service treatment report at that time, as all of the Veteran's service treatment reports are of record, the 1981 decision cited records from the Veteran's entire span of active service, noted an in-service psychiatric diagnosis, discussed the Veteran's account of MST, his Court Martial, and all psychiatric diagnosis which were then of record. 

Therefore, the Board finds that the July 1981 and April 1997 rating decisions were reasonably-supported by the evidence of record at that time of each decision and were consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in either the July 1981 or April 1997 rating decision.  Hence, the criteria have not been met for reversing or revising either prior decision on the basis of CUE, and accordingly, there is no basis for establishing an effective date prior to June 27, 1996 for the grant of service connection for PTSD on the basis of CUE.


ORDER

Entitlement to an effective date earlier than June 27, 1996, for the grant of service connection for PTSD on any basis other than CUE in an earlier rating action, is dismissed.

The request for revision of a July 1981 rating decision, which denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, on the basis of CUE, is denied.

The request for revision of an April 1997 rating decision, which granted service connection for PTSD, effective June 27, 1996, on the basis of CUE, is denied.


REMAND

The Veteran testified in February 2013 that private treatment records may exist, which are currently outstanding, that may support his claim for entitlement to service connection for a skin disorder.  Specifically, he claimed that he received private dermatological treatment beginning in the 1970's.  See Transcript, p. 6.  He identified a number of providers, also noting that such records were never submitted to VA.  Although the AVLJ held the record open for the Veteran to submit relevant evidence in support of his claim, following a review of the paper and electronic claims file, the only treatment reports from that era are psychiatric in nature.  In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO/AMC shall send medical release forms (VA Form 21-4142) to the Veteran, and request that he complete a release form for any private provider who provided treatment applicable to the issue at hand, authorizing VA to request her records of treatment.  Upon the receipt of any completed release form, arrangements should then be made to obtain those records from the medical provider and associate those records with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send medical release forms (VA Form 21-4142) to the Veteran, and request that he complete a release form for any private provider who provided treatment to the Veteran for any disorder applicable to this case, authorizing VA to request his records of treatment.  Upon the receipt of any completed release form, arrangements should then be made to obtain those records from the medical provider and associate those records with the Veteran's claims folder.

2.  The RO should review the records received pursuant to item number 1, above, to ensure that they represent the records sought in this remand, and that any recommended additional examination/testing has been conducted, to include obtaining opinions as to the etiology of any currently-diagnosed skin disorders, should such development be required following a review of any pertinent private treatment reports. 

3.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


